Citation Nr: 0922338	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  03-08 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for service-connected migraine headaches.

2.  Entitlement to service connection for bilateral bursitis 
of the hips.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

5.  Entitlement to service connection for a right ankle 
disorder.

6.  Entitlement to service connection for a left ankle 
disorder.

7.  Entitlement to service connection for fracture residuals 
of the distal phalanx of the left hallux.

8.  Entitlement to service connection for residuals of 
bruxism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to June 
1991.  She had additional service in the Reserves, which 
included multiple periods of active duty for training 
(ACDUTRA) including in August 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  By that decision, the RO, in pertinent part, denied 
the current service connection claims.  The RO also 
established service connection for migraine headaches, and 
assigned a noncompensable (zero) percent rating, effective 
from February 1, 2000.  Subsequent decisions ultimately 
resulted in the current rating of 30 percent, also effective 
from February 1, 2000.  However, this case remains on appeal 
pursuant to the holding of AB v. Brown, 6 Vet. App. 35 
(1993).

The Veteran provided testimony at a hearing before personnel 
at the RO in November 2002, and before the undersigned 
Veterans Law Judge in April 2009.  Transcripts from both 
hearings have been associated with the Veteran's VA claims 
folder.

The record reflects the Veteran submitted additional evidence 
at the April 2009 Board hearing, accompanied by a waiver of 
having this evidence initially considered by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required with respect to the service 
connection claims currently on appeal.  Accordingly, these 
claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required on her part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the Veteran's claim regarding 
her migraine headaches have been completed.

2.  The Veteran's service-connected migraine headaches are 
not manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

3.  The Veteran's service-connected migraine headaches do not 
present such an exceptional or unusual disability picture 
with related factors such as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  




CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for the Veteran's service-connected migraine headaches are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.124a, Diagnostic 
Code 8100 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Initially, the Board observes that this appeal arises from 
his disagreement with the initial evaluation assigned 
following the grant of service connection for the Veteran's 
migraine headaches.  The United States Court of Appeals for 
the Federal Circuit and the United States Court of Appeals 
for Veterans Claims (Court) have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Nevertheless, the Board observes that the Veteran was sent 
VCAA-compliant notification regarding this case via letters 
dated in January 2001, March 2003, July 2005, and August 
2008.  Taken together, these letters informed the Veteran of 
what was necessary to substantiate this claim, what 
information and evidence she must submit, what information 
and evidence will be obtained by VA, and the need for the 
Veteran to advise VA of or to submit any evidence in her 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.   The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this decision does not apply to initial rating cases, further 
discussion of its provisions is not required.  However, the 
Board does observe that the aforementioned August 2008 letter 
is in full compliance with Vazquez-Flores, including a 
summary of the schedular criteria used for evaluating 
migraine headaches.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which she might obtain such evidence, and of 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All records relevant to the 
Veteran's claims are in the claims folder, to include service 
treatment records and post-service medical records which 
cover a period through 2009.  The Veteran has had the 
opportunity to present evidence and argument in support of 
this claim, to include at the November 2002 and April 2009 
hearings.  Nothing reflects she has indicated the existence 
of any relevant evidence that has not been obtained or 
requested.  Moreover, she was accorded VA examinations 
regarding this case in March 2002 and December 2008.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Here, the record reflects the Veteran does have medical 
training, as she is a nurse practitioner.  This background 
must also be taken into account when evaluating her 
contentions in this case.  See Goss v. Brown, 9 Vet. App. 
109, 114-15 (1996); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
and Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (all of which 
generally stand for the proposition that any health care 
professional is qualified to render a medical opinion.).  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Migraine headaches are evaluated pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Under this Code, a 
noncompensable (zero percent) disability rating is assigned 
for less frequent attacks than for a 10 percent rating.  A 10 
percent disability evaluation is warranted for characteristic 
prostrating attacks, averaging one in 2 months over the last 
several months.  A 30 percent disability rating is assigned 
for migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent rating is assigned for migraine 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type of 
very frequent completely prostrating and prolonged attacks of 
migraine headaches necessary for the next higher rating of 50 
percent under Diagnostic Code 8100, the Board observes that 
the rating criteria do not define "prostrating," nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" 
is defined as "utter physical exhaustion or helplessness."  A 
very similar definition is found in DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

With respect to the issue of whether the Veteran's migraine 
headaches result in the type of severe economic 
inadaptability necessary for the 50 percent rating under 
Diagnostic Code 8100, the Board acknowledges that she has had 
occupational impairment, including time lost from work, due 
to this disability.  However, loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. 
§ 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

After thorough review of the competent medical and other 
evidence of record, the Board finds that the Veteran's 
service-connected migraine headaches are not manifested by 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Initially, the 
Board notes that the VA neurological examinations conducted 
in March 2002 and December 2008 found that cranial nerves II 
through XII were, in essence, within normal limits.  Thus, 
there is no evidence of neurologic impairment due to the 
service-connected headaches on competent medical examination.

With respect to the frequency and duration of the Veteran's 
migraine headaches, the Board observes that records dated in 
January 2000 reflect that she was experienced  1 to 2 
episodes per month, especially with stress.  Subsequent 
records dated in February 2000 noted that she had had 
outstanding relief with the medication Zomig, as it had 
apparently relieved a recent migraine in 30 to 60 minutes.  
At the March 2002 VA neurologic examination she reported that 
while the headaches had had a periodicity of 1 to 2 per 
month, they had been 1 to 2 times per week for the past 6 
months.  She described similar frequency at the November 2002 
RO hearing.  She also testified that her medication did not 
take away the pain completely, but did help her get to where 
she needed to go; and that the headaches would last from 1 to 
2 days.  Further, she testified that, on average, she missed 
1 to 2 days of work per month due solely to the headaches.  
Subsequent records dated in May 2004 note that her migraines 
occurred 2 to 3 times per month.  The other treatment records 
on file for the 2004 to 2005 period primarily concern 
treatment for injuries she sustained after being struck by a 
motor vehicle in August 2004 while on ACDUTRA; i.e., medical 
conditions other than the service-connected migraine 
headaches.  A May 2007 private medical statement noted that 
she was experiencing migraines 2 to 3 times per month.  The 
December 2008 VA neurologic examination reflects she reported 
experiencing migraines 3 to 4 times per month, lasting from 2 
to 24 hours.  Finally, she testified at the April 2009 Board 
hearing that she experienced migraines 4 times a month, and 
they lasted anywhere from 2 hours to 2 days.

The Veteran maintains that her migraine headaches are 
completely prostrating.  It was specifically contended that 
such was the case at the November 2002 RO hearing.  Further, 
she testified that she had never experienced a mild migraine; 
that on a scale of 1 to 10, her headaches were always a 10; 
and that she could not perform any work or really do anything 
during these attacks except lie down.  Similarly, she 
reported inability to function during a headache at the 
December 2008 VA neurologic examination.  In addition, she 
has reported that her headaches include photophobia (cannot 
stand light), nausea, and vomiting.

Despite the foregoing description regarding the severity of 
the Veteran's migraine headaches, the Board finds that the 
attacks do not reflect the type of frequency nor impact on 
economic inadaptability necessary for a rating in excess of 
30 percent under Diagnostic Code 8100.  As detailed above, 
the record indicates her headaches have occurred, on average, 
1 to 4 times per month during the pendency of this case.  
This does not appear to be the type of very frequent attacks 
contemplated by the Code for the next higher - and maximum - 
rating of 50 percent.  Moreover, the record reflects she does 
have substantially gainful employment.  Although she has 
reported loss of time from work, anywhere from 1 to 2 days 
per month to 1 day a week, the Board is of the opinion that 
this level of occupational impairment is adequately reflected 
by the current schedular rating of 30 percent.  In other 
words, the amount of time lost from work does not appear to 
be of such frequency as to constitute severe economic 
inadaptability, especially as the record indicates she has 
been able to function with medication and remains gainfully 
employed.  

For these reasons, the Board finds that the Veteran's 
service-connected migraine headaches are not manifested by 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Therefore, she 
does not meet or nearly approximate the criteria for a rating 
in excess of 30 percent under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

Here, the Board concurs with the RO's determination that the 
Veteran's service-connected migraine headaches do not warrant 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).  As detailed above, the Board has 
already considered the level of occupational impairment 
attributable to the Veteran's migraine headaches, and has 
determined that it is adequately reflected by the current 
schedular rating of 30 percent.  In other words, the 
reasoning as to why they do not result in severe economic 
inadaptability also supports the conclusion that they have 
not resulted in marked interference with employment.  The 
record also does not reflect frequent periods of 
hospitalization for migraine headaches during the pendency of 
this case.  In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of 
any other reason why an extraschedular rating should be 
assigned with respect to the Veteran's migraine headaches.  
The Veteran's disability is contemplated in the current 
rating.  Consequently, the Board concludes that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

In view of the foregoing, the Board finds that the Veteran is 
not entitled to a rating in excess of 30 percent for her 
migraine headaches on a schedular or extraschedular basis.  
Therefore, the preponderance of the evidence is against the 
claim, and it must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
service-connected migraine headaches is denied.




REMAND

For the reasons stated below, the Board concludes that a 
remand is required regarding the Veteran's current service 
connection claims in order to comply with the duty to assist.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b). Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the veteran was disabled from an injury 
incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty training includes duty, other than full-time 
duty, prescribed for the Reserves.  38 U.S.C.A. 
§ 101(23)(A). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board acknowledges that the Veteran was accorded VA 
medical examinations regarding her service connection claims 
in March 2002 and November 2005.  However, the Board must 
conclude that these examinations were insufficient for a full 
and fair adjudication of these claims.  

Initially, the Board observes that it was acknowledged in the 
June 2002 rating decision that attempts to obtain the 
Veteran's original service treatment records were 
unsuccessful, and that the only such records appeared to be 
photocopies supplied by the Veteran.  Additional service 
treatment records were subsequently added to the claims 
folder in 2005, subsequent to both the March 2002 VA medical 
examination and the June 2002 rating decision.  

It was acknowledged in the June 2002 rating decision that the 
records on file did indicate in-service treatment for the 
left ankle, leg and lower back as a result of a fall in 
August 1990, and that subsequent records from January 2000 
reflect she reported also injuring her right hand and hips in 
that fall.  She also reported injuring her right knee in the 
August 1990 fall.  Further, the records reflect she sustained 
a non-displaced fracture of the distal phalanx, left hallux, 
in August 1995.  Further, the June 2002 rating decision 
indicates that the Veteran's claims were denied, at least in 
part, because the March 2002 VA medical examinations did not 
specifically diagnose any disability of the knees, hips, or 
left foot.  Although left ankle sprain and right carpal 
tunnel syndrome were diagnosed on that examination, no 
competent medical opinion was promulgated as to the etiology 
of these disabilities.  In regard to the bruxism, that dental 
disability was denied on the basis of while it was treated in 
service there was no evidence it originated in service (the 
records indicate it originated in 1995).

Following the June 2002 rating decision, the Veteran 
sustained multiple injuries as a result of being struck by a 
motor vehicle in August 2004 while on ACDUTRA.  The 
hospitalization records following this accident state that 
the injuries included the back, right shoulder, left knee, 
thigh, and neck.  Subsequent records dated in 2004, including 
those from a Dr. W, indicate both knees were injured at that 
time.  Moreover, the Veteran herself has indicated that she 
sustained injuries to her hips, ankles, and dental trauma as 
a result of that accident.  The Board has already determined 
that she is qualified to present competent medical evidence 
in support of her claims.

The Veteran was accorded a VA orthopedic examination in 
November 2005.  Diagnoses included a right knee disorder, and 
bilateral ankle injuries predating the Veteran's automobile 
accident without confirmation they were reinjured at the time 
of her accident.  The examination report also stated that 
some of the Veteran's complaints may have pre-existed, as 
noted by the denial of multiple complaints in 2003.  However, 
the Veteran had already filed service connection claims for 
these disabilities as being directly related to service.  
Moreover, no competent medical opinion was promulgated as to 
whether these pre-existing disabilities were aggravated by 
injuries sustained in the August 2004 accident.

In short, no competent medical examination has been accorded 
to the Veteran which definitively determined whether she 
currently has chronic disabilities of the bilateral hips, 
bilateral ankles, right knee, right wrist, and/or left foot, 
and/or bruxism that were incurred in or aggravated by her 
military service to include the August 1990 fall and/or the 
August 2004 motor vehicle accident.  The Board concludes that 
such evidence is necessary for a full and fair adjudication 
of the Veteran's appeal.  Accordingly, a remand is required 
in this case for a new examination.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for her hips, ankles, 
right knee, right wrist, left foot, and 
bruxism since January 2009.  After 
securing any necessary release, obtain 
those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an 
examination(s) to evaluate her current 
service connection claims.  The claims 
folder should be made available to the 
examiner(s) for review of pertinent 
documents therein in connection with the 
examination(s); the examiner(s) must 
indicate that the claims folder was 
reviewed.

Following examination of the Veteran, the 
examiner(s) must specifically state 
whether the Veteran does in fact 
currently has chronic disabilities of the 
bilateral hips, bilateral ankles, right 
knee, right wrist, and/or left foot, 
and/or bruxism.  For any such 
disabilities found to be present, the 
examiner(s) must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any such disabilities were incurred in or 
aggravated by her military service to 
include the August 1990 fall and/or the 
August 2004 motor vehicle accident.  By 
aggravation the Board means a permanent 
increase in the severity of the 
underlying disability beyond its natural 
progression.

A complete rationale for any opinion 
expressed should be provided.

If the examiner(s) is unable to provide 
the requested opinion(s) without 
resorting to speculation, it should be so 
stated.

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report or reports to ensure that they are 
responsive to and in compliance with the 
directives of this remand and, if not, 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing any additional 
development deemed necessary, please 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and her representative 
should be furnished a Supplemental Statement of the Case 
(SSOC) which addresses all of the evidence obtained after the 
issuance of the last SSOC in January 2009, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


